IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-SA-01772-COA

DANIEL S. FILLINGAME                                                      APPELLANT

v.

THE STATE OF MISSISSIPPI, MISSISSIPPI                                       APPELLEE
INSURANCE DEPARTMENT, DIVISION OF
MISSISSIPPI STATE FIRE ACADEMY

DATE OF JUDGMENT:                        09/30/2013
TRIAL JUDGE:                             HON. JEFF WEILL SR.
COURT FROM WHICH APPEALED:               HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  JANE E. TUCKER
ATTORNEYS FOR APPELLEE:                  JAMES T. METZ
                                         ALAN M. PURDIE
                                         DION JEFFERY SHANLEY
NATURE OF THE CASE:                      CIVIL - CONTRACT
TRIAL COURT DISPOSITION:                 DENIED APPELLANT’S MOTION FOR
                                         CONTEMPT
DISPOSITION:                             AFFIRMED - 06/30/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., ROBERTS AND MAXWELL, JJ.

      MAXWELL, J., FOR THE COURT:

¶1.   Daniel Fillingame appeals the order denying his motion to cite the State Fire Academy

for contempt of court. Fillingame claimed the Academy was in contempt for not following

a January 2011 court order that mandated the Academy permit him to re-enroll. But the

Academy indisputably let Fillingame re-enroll in April 2011. So it could not be held in

contempt.

¶2.   Fillingame’s real grievance has to do with the certificate the Academy issued him at
the end of his training. But the court’s order directing the Academy to re-enroll him did not

mandate the type of certificate he would receive.           Rather, this was a later-made

administrative decision by the Academy, for which Fillingame could not seek circuit court

review by simply filing for contempt.

¶3.    Thus, we affirm the order denying Fillingame’s motion for contempt.

                              Facts and Procedural History

       I.     Underlying Lawsuit

¶4.    Between 2006 and 2008, Fillingame withdrew from the Academy six times due to

medical reasons. And between his fifth and sixth withdrawal, he left an additional time after

failing a course. While the Academy usually permits a trainee to return after a medical

withdrawal and resume his training where he left off (like it did the first five times

Fillingame withdrew), given the number of withdrawals, the Academy refused to let

Fillingame back in. So in 2009 he sued the Academy, which is a division of the Mississippi

Insurance Department, for various torts and breach of contract.

¶5.    The Hinds County Circuit Court dismissed the tort claims based on sovereign

immunity. See Miss. Code Ann. § 11-46-9(c) (Rev. 2012) (reinstating immunity against

allegations of tortious behavior by fire personnel that does not rise to the level of reckless

disregard of another’s safety). But the court granted summary judgment to Fillingame on his

breach-of-contract claim. Because the Academy’s stated policy was to permit a trainee to

return after a medical withdrawal, the court found Fillingame had an implied contractual


                                              2
right to return. In January 2011, the court ordered the Academy to allow Fillingame to re-

enroll. The Academy did not appeal this order but instead permitted Fillingame to return in

April 2011.

¶6.    Upon the completion of his training, the Academy issued him a certificate. This

certificate stated he had completed the National Fire Protection Association (NFPA) 1001

Standard, Levels I and II (2002 Edition). It is this certificate that was the catalyst for his

contempt motion.

       II.    Certificate

¶7.    Because Fillingame began his training in 2006, when the NFPA 2002 standard edition

was in place, the Academy certified him as having completed that edition. But according to

Fillingame, after he failed a course in late 2007, he had to start his training all over again

when he re-enrolled in spring 2008. And by this time, he claims, the Academy had

implemented the 2008 edition of the NFPA 1001 Standard—an assertion the Academy

denies.

¶8.    What particular edition—2002 versus 2008—Fillingame completed impacts his ability

to apply for certification with the Mississippi Fire Personnel Minimum Standards and

Certification Board (MSCB). To be certified by the MSCB as having met the minimum

training standards for a full-time professional firefighter, Fillingame would need not only a

certificate from the Academy stating he completed the NFPA 1001 Standard, Levels I and II,

but also the certificate must have a seal of accreditation from the International Fire Service


                                              3
Accreditation Congress (IFSAC), an independent non-profit organization based in

Oklahoma. Miss. Code Ann. § 45-11-203 (Rev. 2011); Miss. Admin. Code 19-101:1.07.

Fillingame’s certificate received no seal because, by April 2011, the IFSAC was no longer

accrediting the 2002 edition of the NFPA 1001 Standard.

       III.   Contempt Motion

¶9.    Feeling aggrieved that his certificate lacked an IFSAC seal, Fillingame went back to

Hinds County Circuit Court in January 2012 and filed a “Motion to Impose Sanctions for

Contempt of Court and to Award Monetary and Consequential Damages.” In this motion,

Fillingame conceded the Academy had permitted him to re-enroll for a seventh time, per the

court’s January 2011 order. However, he argued the Academy failed to act in good faith in

doing so. Fillingame claimed the Academy’s contractual duty to re-enroll him carried the

obligation to “issue proper credentials upon completion of the training.” According to him,

because certifying him under the 2002 edition was not proper, the Academy was in further

breach of its implied contract with him.

¶10.   After a hearing, the circuit court denied Fillingame’s motion. The judge—who was

not the same judge who issued the January 2011 order—found his predecessor’s order only

required the Academy to permit Fillingame to re-enroll, without delving into any issues of

certification. The judge also found the Academy had no authority to issue an IFSAC seal of

accreditation, so it could not be held in contempt for failing to do so.

¶11.   After an unsuccessful motion to alter or amend the judgment, Fillingame timely


                                              4
appealed. On appeal, he argues the circuit court’s decision not to hold the Academy in

contempt was not supported by substantial evidence. He further argues the decision to certify

him under the 2002 edition, as opposed to the 2008 edition, of the NFPA Standard belonged

to the Academy. Thus, a contempt order could have remedied what Fillingame viewed an

improper certificate that led to lack of an IFSAC seal.

                                         Discussion

       I.     Compliance with the Court Order

¶12.   When reviewing a contempt decision, we must first determine whether the alleged

contempt was civil or criminal in nature. Riley v. Wiggins, 908 So. 2d 893, 896 (¶5) (Miss.

Ct. App. 2005). Here, we are dealing with civil contempt, because Fillingame was seeking

enforcement of the January 2011 court order and the contractual right that order recognized.

See id. (“Where the primary purpose of the contempt action is to enforce the rights of private

litigants, or if the penalty is to enforce compliance with a court order, then the contempt is

civil.”). “We review civil-contempt decisions for manifest error.” Jones v. Mayo, 53 So. 3d

832, 838 (¶21) (Miss. Ct. App. 2011) (citing Dennis v. Dennis, 824 So. 2d 604, 608 (¶¶7-8)

(Miss. 2002)).

¶13.   Here, we find no manifest error with the circuit court’s determination that the

Academy was not in contempt. In January 2011, the circuit court had ordered the Academy

to permit Fillingame to re-enroll following his latest medical withdrawal.           And as

acknowledged in motion for contempt, Fillingame was in fact permitted to re-enroll in April


                                              5
2011. Because the Academy complied with the circuit court’s order, the judge properly

refused to find any civil contempt.

       II.    Issue Outside the Court Order

¶14.   Fillingame argues, however, that the January 2011 order—in addition to giving him

the right to re-enroll—carried the implied right that he would receive the “proper credentials

upon completion of the training.” But we agree with the circuit court that the January 2011

order did not direct which specific credentials the Academy had to issue Fillingame when he

completed his course work. Nor could it have.

¶15.   At the time the January 2011 order was entered, there was no way for the circuit court

to know if Fillingame would complete his training. So it could not have ordered the

Academy to issue any certificate, let alone one certifying he completed the 2008 edition, as

opposed to 2002 edition, of the NFPA 1001 Standard.

¶16.   Further, the type of certificate Fillingame should have received upon completion of

his training was not a matter of contract law that could be resolved by going back to the 2009

breach-of-contract action. It was instead an administrative decision, which the Legislature

expressly conferred upon the Academy.1 Miss. Code Ann. § 45-11-7(6) (Rev. 2011)

(requiring the Academy to “present an appropriate certificate signifying the successful


       1
         “It is the intent of the Legislature to require and provide minimum standards for [fire
fighting] training and to declare that the State Fire Academy is the principal facility for such
purposes.” Miss. Code Ann. § 45-11-201 (Rev. 2011). See also Miss. Code Ann. § 45-11-
7(7) (Rev. 2011) (requiring the Academy to use MSCB-approved standards for classroom
instruction).

                                               6
completion of its prescribed courses”).

¶17.   While agency decisions may be subject to judicial review, the procedural posture of

this case is not an appeal of an agency’s decision, filed after the exhaustion of administrative

remedies. Rather, Fillingame filed a motion for contempt, seeking to enforce a court order

entered before the Academy even made the decision to certify Fillingame under the 2002

standards.

¶18.   We thus find any grievance Fillingame may have with his certificate is a separate

administrative issue completely outside the circuit court’s January 2011 order.              So

Fillingame could not use his motion for contempt, based on that order, to prompt judicial

review of the Academy’s decision. For this additional reason, we find the judge properly

denied the motion for contempt.

¶19. THE JUDGMENT OF THE HINDS COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, FAIR AND JAMES, JJ., CONCUR.




                                               7